Citation Nr: 1215368	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Alabama National Guard from December 1981 to November 1984 with a period of active duty training (ADT) from June 1982 to September 1982; in the Ohio National Guard from November 1984 to September 1985; unverified service in the National Guard from October 1985 to an unknown date; and Army service from December 2003 to June 2005 to include a deployment to Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As indicated above, the Veteran has a long history of service in the National Guard.  He has also had ADT periods, but only the period from June 1982 to September 1982 has been verified.  His last period of service in the National Guard from October 1985 onward has not been verified.  

The Veteran contends that he initially incurred bilateral hearing loss during his ADT periods.  Thereafter, he asserts that during his active duty deployment, this hearing loss was aggravated during that time period.  

The Veteran was afforded a VA audiological examination in November 2006.  The claims file was not reviewed, and the examiner provided no opinion regarding the etiology of the Veteran's current hearing loss, which meets the definition of hearing loss for VA purposes per 38 C.F.R. § 3.385.  Once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examination in this case was not adequate.  Accordingly, the Board finds that after verifying the Veteran's various periods of ADT as well as inactive duty training (IDT), the Veteran should be afforded a new VA examination that includes a review of the claims file and provides audiometric findings.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's various periods of ADT as well as IDT service.  

2.  Obtain updated VA treatment records that pertain to hearing loss from the Birmingham VA Medical Center.  

3.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The AMC/RO must provide the examiner with the dates of the Veteran's ADT and IDT.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner should opine as to whether it is more likely than not (greater than 50 percent probability), less likely than not (less than 50 percent probability), or at least as likely as not (50 percent probability or higher), that current hearing loss is related to a period of when the Veteran served on active duty.  A rationale for any opinion expressed should be provided.  

If the examiner determines that hearing loss was initially manifest during a period that was not active duty, the examiner should provide an additional opinion.  The examiner should consider if the Veteran had hearing loss prior to his period of active service, which included his deployment to Iraq.  If so, the examiner should determine:

A. If the Veteran's hearing loss underwent an increase in disability, i.e., was permanently aggravated during service.  If the preexisting hearing loss did not undergo an increase during active service, i.e., was not aggravated, the examiner must provide an opinion if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).

B. If the Veteran's hearing loss underwent an increase in disability during service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

